Ex Parte Cameron Henderson                                                 















IN THE
TENTH COURT OF APPEALS
 

No. 10-98-055-CR

EX PARTE CAMERON HENDERSON

 

From the 77th District Court
Limestone County, Texas
Trial Court No. 1005-A
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

       Henderson sought a writ of habeas corpus from the trial court to prevent his extradition to
Indiana on a check deception charge.  See Tex. Code Crim. Proc. Ann. art. 51.13 (Vernon 1979
& Supp. 1998).  After the trial court denied relief, Henderson appealed.  Henderson has now filed
a motion to voluntarily dismiss his appeal, stating that his appeal has become moot because the
Governor of the State of Texas has withdrawn the warrant for Henderson’s extradition to Indiana
and the threat of illegal restraint has been removed.    
      The appellate rule governing voluntary dismissals in criminal appeals states:
At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or
her attorney must sign the written withdrawal and file it in duplicate with the appellate
clerk. . . .

Tex. R. App. P. 42.2(a).

      We have not issued a decision in this appeal.  A motion to withdraw Henderson’s appeal was
filed with this court; however, it was signed only by Henderson’s attorney.  At the court’s request,
Henderson’s attorney supplemented the motion with an affidavit from Henderson which states that
he consents to the withdrawal of his appeal.  Although we do not advocate that motions to dismiss
appeals be filed in this manner, we can see no logic in not granting the motion when, in actuality,
the motion and its supplement meet the requirements of the rules.  Furthermore, because
Henderson’s appeal has become moot, we have an additional basis on which to grant his request. 
See Ex parte McClintick, 945 S.W.2d 188, 190 (Tex. App.—San Antonio 1997, no pet.).  Thus,
Henderson’s motion is granted. 
      Henderson’s appeal is dismissed.
                                                                               PER CURIAM

Before   Chief Justice Davis, 
            Justice Cummings, and
            Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed June 3, 1998
Do not publish